DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/975,414, filed on August 25, 2020.

Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement filed on August 25, 2020, has been considered.

Claim Objections
Claims 11-15 are objected to because of the following informalities: Dependent claims 11-15 refer to dependent claim 7 in the preamble.  The claims state that in the preamble that they are directed to a computer readable medium, but claim 7 is a method claim.  Appropriate correction is required.  For the purposes of prosecution, it will be assumed that claims 11-15 are intended to depend from independent claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-15 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 10-15 are all directed to one of the four statutory categories of invention, the claims are directed to generating a chained certification transaction (as evidenced by exemplary claim 10; “”generate a chained certification transaction from multiple certification transactions for respective sequences of workflow transactions”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 10 include:  “validate . . . a sequence of multiple transactions;” “attest to the authenticity of the sequence of multiple transactions;” and “generate a chained certification transaction.”  The steps are all steps for data input and/or data processing related to the abstract idea of generating a chained certification transaction that, when considered alone and in combination, are part of the abstract idea of generating a chained certification transaction.  The dependent claims further recite steps and/or limitations describing data input (see claims 2-5, 11), data processing, (see claims 7, 8, and 12-14) and data reporting (see claims 6, 9, and 15 ) that are part of the abstract idea of generating a chained certification transaction.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes certifying that parties to a contract have performed according to the terms of the contract.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (no hardware is recited in independent claim 1; and a computer readable medium is recited in independent claim 10).  See MPEP §2106.04(d)[I].  The use of blockchain technology is recited, but the abstract idea of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0005186 A1 to HUNN.

Claim 10
HUNN discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor (see ¶[0135] and [0218]; a storage medium) for generating a chained certification transaction in a distributed digital ledger (see ¶[0055]; host contracts and securely version contracts so that operations, such as transactions on distributed ledgers may be tracked), the machine-readable storage medium comprising instructions to: 
validate, using a verification measure (see ¶[0114] and [0240]; whether an obligation is performed ‘satisfactorily’), a sequence of multiple transactions appended to the distributed digital ledger relating to an object workflow (see ¶[0215]; a past event is found to be out of sequence, and a dispute arises.  See also ¶[0005], [0225], and [0256]; a blockchain, where documentation includes certificates); 
attest to the authenticity of the sequence of multiple transactions using a certification transaction generated (see again ¶[0055]; authenticate and validate the state of contracts, as well as changes, modifications, or updates to terms and conditions) according to a visibility policy (see abstract and ¶[0055]; a contract management system accessible by involved parties.  The contract may be viewed by contracting parties and any other party that is given access to the contract); and 
generate a chained certification transaction from multiple certification transactions for respective sequences of workflow transactions (see ¶[0053]-[0055]; authenticate and validate states of contracts using a blockchain or on-chain/on-ledger code).

Claim 11
HUNN disloses a non-transitory machine-readable storage medium as claimed in claim 
further encoded with instructions to: sign the chained certification transaction with a public cryptographic key (see ¶[0068]-[0069] and [0282]; public key cryptographic methods to sign amendment objects).

Claim 12
HUNN disloses a non-transitory machine-readable storage medium as claimed in claim 
HUNN additionally discloses further encoded with instructions to: append the chained certification transaction to the distributed digital ledger (see ¶[0215]; a past event is found to be out of sequence, and a dispute arises.  See also ¶[0005], [0225], and [0256]; a blockchain, where documentation includes certificates).

Claim 13
HUNN disloses a non-transitory machine-readable storage medium as claimed in claim 
HUNN additionally discloses further encoded with instructions to: link an action performed in a workflow for a product or object to a transaction for the product or object (see ¶[0095]-[0096], [0115], and [0170]; legal contracts and documents can be linked together.  Facilitate inter-contract references, such as a pricing clause for billing and invoicing documents.  Relationship links may be used where an object is added, e.g. between an event object and a clause object representing a transaction or action that occurred on a BDL or API).

Claim 15
HUNN disloses a non-transitory machine-readable storage medium as claimed in claim 
further encoded with instructions to: enable access to the chained certification transaction (see abstract and ¶[0055]; a contract management system accessible by involved parties.  The contract may be viewed by contracting parties and any other party that is given access to the contract).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005186 A1 to HUNN in view of US 20118/0069899 A1 to Lang et al. (hereinafter ‘LANG’).

Claim 1
HUNN discloses a method comprising: appending multiple workflow transactions to a distributed digital ledger (see ¶[0055]; host contracts and securely version contracts so that operations, such as transactions on distributed ledgers may be tracked); 
verifying a sequence of the multiple workflow transactions using verification criteria (see ¶[0215]; a past event is found to be out of sequence);  
generating a certification transaction attesting to the verified sequence of multiple workflow transactions according to a visibility policy (see again ¶[0055]; authenticate and . 
HUNN does not explicitly disclose, but LANG discloses, collating multiple certification transactions for respective sequences of workflow transactions (see ¶[0194]-[0197]; transactions are verified by network nodes and recorded in a distributed ledger called a blockchain.  Blockchain networks can be used to track transactions, including policy decisions, timing, sequencing, and workflow completion). 
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger.  LANG discloses a method and system for policy management that uses a blockchain ledger to verify transactions and track sequencing to ensure policies are documented and enforced, including through the use of legal contracts (see ¶[0043]-[0045], [0058], and [0091]).  It would have been obvious to include the use of a blockchain ledger to track sequencing of transactions and verify transactions as taught by LANG in the system executing the method of HUNN with the motivation to provide a smart contract platform to manage policies and legal agreements.
HUNN further discloses generating a chained certification transaction (see ¶[0053]-[0055]; authenticate and validate states of contracts using a blockchain or on-chain/on-ledger code).

Claim 2
The combination of HUNN and LANG discloses the method as claimed in claim 1.
HUNN further discloses wherein a transaction represents an action performed in the workflow for a product or object (see ¶[0051]; purchase orders and invoices).

Claim 3
the method as claimed in claim 1.
HUNN does not explicitly disclose, but LANG discloses, wherein the sequence of the multiple workflow transactions are non-contiguous transactions in the distributed digital ledger (see ¶[0196]; sequencing of actions.  Examiner Note: LANG does not teach that the actions are contiguous, thus meeting the negative limitation).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger.  LANG discloses a method and system for policy management that uses a blockchain ledger to verify transactions and track sequencing to ensure policies are documented and enforced, including through the use of legal contracts (see ¶[0043]-[0045], [0058], and [0091]).  It would have been obvious to include the use of a blockchain ledger to track sequencing of transactions and verify transactions as taught by LANG in the system executing the method of HUNN  with the motivation to provide a smart contract platform to manage policies and legal agreements.

Claim 4
The combination of HUNN and LANG discloses the method as claimed in claim 1.
HUNN further discloses wherein the chained certification transaction is a tuple comprising multiple certification transactions and respective associated criteria that are satisfied by the certification transactions (see ¶[0141] & [0151]-[0156] and Fig. 14; an atomic object of a clause may be represented in any suitable manner with any suitable fields and tuple.  See also ¶[0114]; parties may verify that obligations have been fulfilled).

Claim 5
The combination of HUNN and LANG discloses the method as claimed in claim 1.
further comprising signing the chained certification transaction with a public cryptographic key (see ¶[0068]-[0069] and [0282]; public key cryptographic methods to sign amendment objects).

Claim 6
The combination of HUNN and LANG discloses the method as claimed in claim 5.
HUNN additionally discloses further comprising providing a visibility for the signed chained certification transaction according to a visibility policy (see abstract and ¶[0055]; a contract management system accessible by involved parties.  The contract may be viewed by contracting parties and any other party that is given access to the contract).

Claim 7
The combination of HUNN and LANG discloses the method as claimed in claim 1.
HUNN additionally discloses further comprising: applying a representation of the chained certification transaction to an object or product (see ¶[0003], [0051], [0062] and [0240]; a contract is a legally enforceable agreement to exchange value such as goods.  A supply contract may govern the arrangement in which goods are shipped, and the payment for those goods).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005186 A1 to HUNN in view of US 20118/0069899 A1 to Lang et al. (hereinafter ‘LANG’).

Claim 14
HUNN disloses a non-transitory machine-readable storage medium as claimed in claim 
further encoded with instructions to: compare the chained certification transaction against a predetermined set of criteria; and determine whether an object or product has been produced by or assembled in a supply chain with expected certifications (see ¶[0071]; data can include manufacture methods and conformance to specifications and adjustments of equipment).
HUNN discloses a system and method of executing contracts that uses a blockchain and distributed ledger to provide a smart contract platform that instantiates contracts and related data on a ledger.  SCHMELING discloses blockchain enabled packaging with a distributed ledger to records transactions and execute smart contracts that includes data regarding conformance to specifications and adjustments of equipment.  It would have been obvious to include the data as taught by SCHMELING in the system executing the method of HUNN with the motivation to provide a smart contract with manufacturing data. 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0005186 A1 to HUNN in view of US 20118/0069899 A1 to LANG et al. as applied to claim 1 above, and further in view of US 2018/0096175 A1 to SCHMELING et al.

Claim 8
The combination of HUNN and LANG discloses the method as claimed in claim 1.
The combination of HUNN and LANG does not specifically disclose, but SCHMELING additionally discloses, further comprising: comparing the chained certification transaction against a predetermined set of criteria to determine whether an object or product has been produced by or assembled in a supply chain with expected certifications (see ¶[0071]; data can include manufacture methods and conformance to specifications and adjustments of equipment).


Claim 9
The combination of HUNN, LANG, and SCHMELING discloses a method as claimed in claim 8.
HUNN additionally discloses further comprising: providing access to the chained certification transaction (see abstract and ¶[0055]; a contract management system accessible by involved parties.  The contract may be viewed by contracting parties and any other party that is given access to the contract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Upgrading blockchains: Smart contract use cases in industry.  https://www2.deloitte.com/us/en/insights/focus/signals-for-strategists/using-blockchain-for-smart-contracts.html.  A method for using smart contracts using blockchain technology is disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624